Citation Nr: 1222718	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record reflects that the RO has characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  As is discussed in more detail below, the medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD and major depressive disorder.  The Board has recharacterized the Veteran's psychiatric claim accordingly. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Veteran has raised a claim of entitlement to an increased rating for diabetes mellitus.  See December 2009 statement from the Veteran.  This matter is referred to the originating agency for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied service connection for PTSD on the basis that there was no medical evidence of a diagnosis of PTSD related to the Veteran's service.

2.  Evidence received since the March 2004 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, namely a diagnosis of PTSD, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received, and the claim seeking entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received to reopen the claim for service connection for PTSD, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Law and Regulations

Generally, a claim which has been denied by an unappealed RO decision may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD generally requires a showing of the following three elements: (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective for all claims either received by VA or pending with VA as of July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were revised.  These revisions have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

Factual Background and Analysis of Claim to Reopen

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A March 2004 rating decision denied the Veteran's claim of entitlement to service connection for PTSD because there was no medical evidence of a diagnosis of PTSD related to the Veteran's service and there was no evidence of a verified stressor.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record in March 2004 included: the Veteran's personnel records, which show that he served in the Republic of Vietnam do not show any evidence (including awards or decorations) specifically denoting combat participation; the Veteran's STRs, which are negative for complaints or findings related to PTSD; and a January 2004 VA examination report which notes a diagnosis of mild depression but specifically states that the Veteran did not have PTSD.

Evidence received since the March 2004 rating decision includes: VA treatment records dated from 2006 to 2007 which notes the Veteran's ongoing treatment for PTSD and depression; and a June 2007 private psychiatric consultation report which notes a diagnosis of PTSD secondary to the Veteran's service in Vietnam. 

As noted above, the RO denied service connection for PTSD in March 2004 based in part on a finding that there was no medical evidence of a diagnosis of PTSD related to the Veteran's service.  Evidence received since the March 2004 rating decision includes both private and VA treatment records which note a diagnosis of PTSD.  Because confirmed diagnosis of a current disorder was one of the elements not present in March 2004, this evidence is sufficient to reopen the previously-denied claim.  Shade, supra.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted. 


REMAND

As previously noted, the Court has recently held that when a Veteran submits a claim for service connection for PTSD, he is claiming service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Hence, with regard to the reopened claim, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  In this case, the Veteran has been diagnosed with PTSD and major depressive disorder.  See September 2006 VA outpatient treatment record.

As regards PTSD, the Veteran's service personnel records do not show any awards or decorations denoting he engaged in combat.  The Veteran was stationed in Vietnam from October 15, 1965 to July 24, 1966 as a part of the 630th Ordnance Company.  His military occupational specialty was ammunition storage specialist.  

In his July 2003 and October 2009 statements and in connection with VA and private treatment from 2006 through 2007, the Veteran stated that he: was tasked with unloading body bags and containers filled with soldiers who had been killed in action; saw the bodies of children who had been killed; saw Marines and soldiers hit by both enemy and friendly fire; came under fire while on guard duty; witnessed bombs being dropped hear his base; heard gunfire near his base; and came under mortar and gunfire attacks while on base.  Additionally, in an October 2009 statement, the Veteran alleged that while assigned to a convoy that was transporting ammunition in April 1966, he had to spend the night at Tan Son Nhut Airbase.  That night the airbase was attacked and he heard the shelling and gunfire all night long.

In general, the various stressors reported by the Veteran appear to pertain to general fear of hostile military or terrorist activity.  Such fear is certainly consistent with the Veteran's service in the Republic of Vietnam and the Board finds the Veteran's claimed stressors to be consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f) (2011).

In cases involving such stressors, the revised regulation requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3); Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010).  Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

In the case at hand, a June 2007 private psychiatric consultation report and VA treatment records dated from 2006 to 2007 note that the Veteran has been diagnosed with PTSD that is attributable to his reported stressors.  Nonetheless, VA has not yet obtained, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the requirements under the revised 38 C.F.R. § 3.304(f)(3).  Hence, the claims file should be provided to a VA or VA-contracted psychiatrist or psychologist.  Following a complete and thorough review of the claims file, the VA or VA-contracted psychiatrist or psychologist should provide a typewritten opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors.  In view of the foregoing remand, VA should also make efforts to obtain records of any psychiatric treatment since 2007.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the revised 38 C.F.R. § 3.304(f)(3).

The Veteran should also be provided a VA Form 21-4142 release and be requested to identify on the release the name(s) and address(es) of any VA or private treatment providers who have treated his acquired psychiatric disorder since 2007.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

If such efforts yield negative results, a notation to that effect should be inserted into the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Then, the Veteran's claims file must be made available to a VA or VA-contracted psychiatrist or psychologist and the VA or VA-contracted psychiatrist or psychologist should be requested to review the entire claims file.  Then, the VA or VA-contracted psychiatrist or psychologist must be requested to provide a typewritten opinion as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to those reported stressors.  A complete rationale for each of the provided opinions, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the requested typewritten report.

If the VA or VA-contracted psychiatrist or psychologist determines that the opinions requested above cannot be rendered without an interview and mental status examination of the Veteran, then a VA examination should be scheduled with the VA or VA-contracted psychiatrist or psychologist.

All tests and studies deemed necessary by the examiner must be performed.  As requested above, the VA or VA-contracted psychiatrist or psychologist must offer opinions as to whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to those reported stressors.  

Once again, a complete rationale should be provided for all opinions rendered, with discussion of relevant findings on examination, relevant evidence in the claims file, and applicable medical principles, expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


